                    Case 21-32351 Document 175 Filed in TXSB on 07/23/21 Page 1 of 3
Information to identify the case:

Debtor: LIMETREE BAY SERVICES, LLC, et al.                                           EIN: XX-XXXXXXX



United States Bankruptcy Court Southern District of Texas

Case Number:         21-32351                                                 Date case filed for chapter 11: 7/12/2021

Modified Official Form 309F1
Amended* Notice of Chapter 11 Bankruptcy Case                                                                10/20 (Mod 07/21)
For the debtors listed below, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the cases for creditors and debtors, including information about the meeting of
creditors and deadlines. Read all pages carefully.

The filing of the cases imposed an automatic stay against most collection activities. This means that creditors generally may not take
action to collect debts from the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot sue, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from the debtors by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11
below for more information.)

To protect your rights, consult an attorney. All documents filed in the cases may be inspected at the bankruptcy clerk’s office at the
address listed below, through PACER (Public Access to Court Electronic Records at www.pacer.gov) or for free at
www.bmcgroup.com/limetree.


The staff of the bankruptcy clerk’s office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.




1.    Debtors’ full names (Jointly Administered Cases):
       Debtor                                                             Case Number         EIN
       Limetree Bay Services, LLC                                         21-32351            XX-XXXXXXX

       Limetree Bay Refining Holdings, LLC                                21-32352            XX-XXXXXXX

       Limetree Bay Refining Holdings II, LLC                             21-32353            XX-XXXXXXX

       Limetree Bay Refining, LLC                                         21-32354            XX-XXXXXXX

       Limetree Bay Refining Operating, LLC                               21-32355            XX-XXXXXXX

       Limetree Bay Refining Marketing, LLC                               21-32356            XX-XXXXXXX


2.    All other names used in             None
      the last 8 years


3.    Address                             11100 Brittmoore Park Drive, Houston, TX 77041




          *Amended to list all jointly administered debtors’ names and add claims agent information.
                       Case 21-32351 Document 175 Filed in TXSB on 07/23/21 Page 2 of 3
4.    Debtors’ Attorney                      Elizabeth A. Green                                         Contact phone: 407-649-4000
      Name and Address                       Baker & Hostetler LLP
                                             200 South Orange Avenue                                    Email: egreen@bakerlaw.com
                                             Suite 2300
                                             Orlando, FL 32801-3432


5.    Bankruptcy clerk’s office              United States Bankruptcy Court                             Hours open:
      Documents in this case may be          PO Box 61010 Houston, TX 77208                             8:00 am – 5:00 pm Monday - Friday
      filed at this address.
      You may inspect all records            All documents in this case are available free of           Contact phone:   713-250-5500
      filed in this case at this office or   charge on the website of the Debtors' notice and
      online at                              claims agent www.bmcgroup.com/limetree
      https://pacer.uscourts.gov.

6.    Meeting of creditors                   August 17, 2021 at 10:00 AM CDT                            Telephone Conference
      The debtors’ representative            BY TELEPHONE                                               Call 866−707−5468
      must attend the meeting to be                                                                     passcode 6166997
      questioned under oath.                 The meeting may be continued or adjourned to a
      Creditors may attend, but are          later date. If so, the date will be on the court docket.
      not required to do so.

7.    Proof of claim deadline                Deadline for filing proof of claim:
                                             For all creditors (except a governmental unit):                     November 15, 2021
                                             For a governmental unit:                                            January 10, 2022
                                             A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
                                             obtained at www.uscourts.gov, any bankruptcy clerk’s office, or on the Debtors’ notice and claims
                                             agent’s website at www.bmcgroup.com/limetree

                                             Your claim will be allowed in the amount scheduled unless:
                                             ◼ your claim is designated as disputed, contingent, or unliquidated;
                                             ◼ you file a proof of claim in a different amount; or
                                             ◼ you receive another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                                             unliquidated, you must file a proof of claim or you might not be paid on your claim and you might
                                             be unable to vote on a plan. You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk’s office, online at
                                             https://pacer.uscourts.gov or www.bmcgroup.com/limetree

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.
                                             Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with
                                             consequences a lawyer can explain. For example, a secured creditor who files a proof of claim
                                             may surrender important nonmonetary rights, including the right to a jury trial.

8.    Exception to discharge                 If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start
      deadline                               a judicial proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk’s office must
      receive a complaint and any            Deadline for filing the complaint: None set
      required filing fee by the following
      deadline.

9.    Creditors with a foreign               If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking
      address                                the court to extend the deadlines in this notice. Consult an attorney familiar with United States
                                             bankruptcy law if you have any questions about your rights in these cases.

10.   Filing a Chapter 11                    Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective
      bankruptcy case                        unless the court confirms it. You may receive a copy of the plan and a disclosure statement
                                             telling you about the plan, and you may have the opportunity to vote on the plan. You will
                                             receive notice of the date of the confirmation hearing, and you may object to confirmation of the
                                             plan and attend the confirmation hearing. Unless a trustee is serving, the debtor will remain in
                                             possession of the property and may continue to operate its business.



          07/23/2021
                     Case 21-32351 Document 175 Filed in TXSB on 07/23/21 Page 3 of 3
11.   Discharge of debts                  Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or
                                          part of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to
                                          collect the debt from the debtors except as provided in the plan. If you want to have a particular
                                          debt owed to you excepted from the discharge and § 523(c) applies to your claim, you must start
                                          a judicial proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk’s office
                                          by the deadline.




                INFORMATION FOR THE TELEPHONIC § 341 MEETING OF CREDITORS

        Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
        of the United States, § 341 Meetings of Creditors (“Meetings”) will be conducted telephonically. The telephone call in
        numbers and participant code are found on the enclosed Notice.


        Additional Dial−In Information:

        (1) You must use a touch−tone phone to participate.

        (2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker
        phone.

        (3) Dial the call−in number and then enter the participant code, which consists of 7 numbers and is followed by a #
        sign. Immediately place your phone on mute.

        (4) Make the call from a quiet area where there is as little background noise as possible.

        (5) As more than one Meeting will be held during this period, listen for your case to be called. When your case is
        called, unmute your phone and identify yourself.

        (6) When speaking during your case, identify yourself.

        (7) Do not put the phone on hold at any time after the call is connected.

        (8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
        participate.

        (9) Once the case Meeting is finished, hang up.

        (10) If you become disconnected before your Meeting is finished, call back.

        Bankruptcy Documents:

        Debtors should have their bankruptcy documents available in the event there are questions about the information in
        the documents.

        Recording: The Meetings will be recorded by the trustee or United States Trustee.




        07/23/2021
